DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanie et al. (US 2016017446).
 	Regarding claims 1, 17 and 20, Kanie et al. discloses a hole plug 10 Fig. 1A configured to be secured within a hole of a component (and method of assembling plug with a component), the hole plug comprising: a main body 12 having an inner surface, a perimeter 14, and which includes a center axis 30, wherein the center axis is substantially perpendicular to the inner surface and defines an axial direction; and a securing member 24 extending axially from the inner surface and including a base directly secured to the inner surface of the main body and a cantilevered protuberance 28 at least partially axially spaced from the inner surface and partially extending along a circumferential path, wherein the circumferential . 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaine et al. 	Regarding claim 4, Kanie et al. discloses the invention as claimed above but fails to explicitly disclose that the base is spaced from the center axis of the main body more than half the distance between the center axis of the main body and the perimeter of the main body.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distance between the base and the main body center axis and perimeter to any number of ranges (i.e. more than half the distance) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 5, Kanie et al. as modified discloses wherein the distal end of the protuberance 28 is spaced from the center axis 30 farther than the outermost surface of the base. 	Regarding claim 7, Kanie et al. as modified discloses the invention as claimed above but fails to  explicitly disclose wherein the protuberance forms a series of curves.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  	Regarding claim 9, Kanie et al. as modified discloses wherein the protuberance comprises a In re Aller, 105 USPQ 233. 	Regarding claim 13, Kanie et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein a length of the portion of the inner surface along the circumferential path between the securing members 28 that is uninterrupted is greater than the length of the portion of the inner surface along the circumferential path directly connected to the base of the securing members.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distance between the base and the main body center axis and perimeter to any number of ranges (i.e. greater than the length) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 14, Kanie et al. as modified discloses wherein the securing member 24 comprises a cantilevered protuberances 28, but fails to explicitly disclose a duplicate protuberance.  Nevertheless,   it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanie et al. in view of Smutny et al. (US 7757997). 	Regarding claim 6, Kanie et al. discloses the invention as claimed above but fails to explicitly disclose wherein the protuberance includes a plurality of steps.  Smutny et al., a hole plug 10 Fig. 7 having a protuberance 24 including a plurality of steps 28, 30, 32.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the protuberance of Kanie et al. with steps as taught by Smutny et al. in order to be attached securely to panels within a wide range of thicknesses. (Col. 3, Ln. 8-15 of Smutny et al.)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanie et al. in view of Kraus (US 5454479).
 	Regarding claim 8, Kanie et al. discloses the invention as claimed above but fails to explicitly disclose the configuration of the protuberance includes at least one concave and one convex portion.  Kraus, a hole plug 1 Fig. 9 having a protuberance that includes at least one concave and one convex portion.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the protuberance to one concave and convex portion as taught by Kraus in order to allow the protuberances to be flexible and comply with hole size variation improving securing means to a panel.  (Col. 1, Ln.59 – Col. 2, Ln. 11 of Kraus) 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675